DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of the species as recited in claims 42, 45 and 47 in the reply filed on 9/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Since the non-elected species as recited in claim 46 is taught by the prior art reference used in the 102 rejection below, claim 46 has been rejoined.
3.	Claims 41-60 are pending in the application.  Claims 43 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim.  Claims 41-42, 44-47 and 49-60 are currently under examination.
Specification
4.	The disclosure is objected to because of the following informalities:
Paragraph [123]: “FIG. X” is recited in line 2, but there is no “FIG. X” in the drawings as filed.
Paragraph [147]: “FIG. 8” as recited in line 1 should be changed to “FIG. 6” because the paragraph appears to be discussing “FIG. 6” rather than “FIG. 8”.
Paragraph [147]: “FIG. 9A” is recited at the end of the paragraph, but no “FIG. 9A” could be found in the drawings as filed.
required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 41-42, 44, 46-47, 49-51 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (Curr. Protoc. Mol. Biol. 2013, 101:7.11.1-7.11.11, published online January 2013).
Regarding claim 41
Wong et al. disclose a nucleic acid sequencing library that is generated after the steps of “adapter ligation” and “library amplification” as shown in Figure 7.11.1.  Said nucleic acid sequencing library, which comprises a plurality of amplified nucleic acids, meets all the structural limitations required by claim 41.  Specifically, the “adapter ligation” step has all the features or elements as recited in step (a) of claim 41, and the “library amplification” step has all features or elements as recited in step (b) of claim 41.  Although Wong et al. do not disclose the use of steps (c) and (d) (as recited in claim 41) for further amplification of the nucleic acids in the sequencing library, such further necessarily produce nucleic acid products that are structurally different from the nucleic acids in the sequencing library of Wong et al., because sequence “S3” as recited in steps (c) and (d) is NOT defined in any way and thus could comprise the primer and barcode sequences used by Wong et al. (in which case the further amplification steps (c) and (d) would only produce the same amplification products as those produced in step (b)).  Note that product-by-process claims are NOT limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113.I).
Regarding claim 42
The sequencing library according to Wong et al., wherein the adaptors are Y-shaped with first and second single stranded regions on separate polynucleotides (see Figure 7.11.1).
Regarding claim 44
Since the use of blocking oligonucleotides does not impose any further structural limitation on the nucleic acid products in the claimed sequencing library, the sequencing library of Wong et al. meets all the structural limitations required by the claim.
Regarding claim 46
The sequencing library according to Wong et al., wherein barcode sequences A and B are the same (see Figure 7.11.1).
Regarding claim 47
Due to the term “if any” as recited in the wherein clause, the recited “sample index sequence(s)” is only optional but not required by the claimed sequencing library. 
Regarding claim 49

Regarding claims 50-51
The wherein clauses merely specify how the amplifying in step (d) is done, but do not impose any further structural limitation on the nucleic acid products generated.
Regarding claim 55
The sequencing library according to Wong et al., wherein the target nucleic acid duplex is enriched from a nucleic acid library (see page 7.11.9, column 2, the paragraph under “Size of input DNA material”).
Regarding claim 56
Since the “region of interest” to be enriched is not specified in any way and is thus completely arbitrary, the target nucleic acid duplex enriched per the claim does not distinguish over the target nucleic acid duplex enriched in the Wong reference.
Regarding claim 57
As discussed in the rejection of claim 41 above, the sequencing library of Wong et al. meets all the structural limitations required by the claimed sequencing library.  It is further noted that all the nucleic acid products in the sequencing library of Wong et al. are combined (see Figure 7.11.1; page 7.11.6, steps 19-21).
Regarding claims 58-60
The sequencing library according to Wong et al., wherein the double stranded region of the adaptor comprises a sample index sequence; wherein the sample index sequence is adjacent to the molecular barcode sequence; wherein the sample index is .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Curr. Protoc. Mol. Biol. 2013, 101:7.11.1-7.11.11, published online January 2013) as applied to claim 41 above, and further in view of Schmitt et al. (US 2015/0044687 A1).
Wong et al. teach the nucleic acid sequencing library of claim 41 as discussed above.  Wong et al. teach the use of the same sequence for barcodes A and B, but do not specifically disclose the use of different sequences for barcodes A and B.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different sequences for barcodes A and B, as taught by Schmitt et al., in the nucleic acid sequencing library of Wong et al. thus arriving at the instantly claimed invention, because such barcoding strategy would help reduce errors greatly by independently tagging and sequencing each of the two strands of a DNA duplex (see Schmitt et al., Abstract; paragraph [0014]).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

11.	Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Curr. Protoc. Mol. Biol. 2013, 101:7.11.1-7.11.11, published online January 2013) as applied to claim 41 above, and further in view of Diehn et al. (WO 2016/040901 A1).

However, Diehn et al. teach DNA sequencing that involves the use of cell-free DNA, such as cell-free tumor DNA, as the target nucleic acid (see the whole document, e.g., Abstract; paragraphs [0012] and [0077]-[0078]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cell-free DNA, such as cell-free tumor DNA, as the target nucleic acid per the teaching of Diehn et al. in the nucleic acid sequencing library of Wong et al. thus arriving at the instantly claimed invention, because: 1) cell-free DNA, such as cell-free tumor DNA, was an art-recognized type of target nucleic acid for sequencing library preparation and sequencing analysis; 2) using cell-free tumor DNA as target nucleic acid for sequencing analysis would expand the applications of sequencing analysis into cancer diagnostic field thus benefiting cancer patients.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Allowable Subject Matter
12.	Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Conclusion
13.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639